Dear Mr. Tate:
The City of Ville Platte is in the process of beautifying its downtown area and has allocated funds for landscaping and a park. The City would like to enter into a cooperative endeavor agreement with its downtown merchants to make improvements to their storefronts, all in an effort to stimulate the City's economy. You question if the City may legally do so.
In short, it is our opinion that the City may do so. Article 7, Section14(C) of the Louisiana Constitution allows the state and any of its political subdivisions to enter into cooperative endeavor agreements with other governmental entities or with private persons. A constitutionally sound cooperative endeavor agreement must contain the following:  (1) the state or political subdivision must be authorized to spend the funds at issue; (2) the agreement must benefit the public; and (3) the cost must be proportionate to the public benefit. The City is authorized to maintain the appearance and beautification of its downtown area.1
This agreement benefits the public and assuming that the cost is commensurate with the benefit, the agreement complies with the constitution.
We trust that this adequately responds to your request. If you have any questions or comments, please contact our office. With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  May 13, 2003
  Tina Vicari Grant Assistant Attorney General
1 Attorney General Opinion No. 92-575